Citation Nr: 1224307	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for hypertension.

2.  Entitlement to a disability rating greater than 0 percent from August 2007 to October 2009, and greater than 30 percent from October 2009 to the present, for depressive disorder with generalized anxiety state.

3.  Entitlement to an initial compensable disability rating for tension headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to July 2007, with four years and eleven months of prior service.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 RO decision which granted service connection for the three disabilities at issue.  The Veteran expressed disagreement with the disability ratings assigned and perfected a timely appeal to the Board.  In a November 2009 decision, the RO increased the disability rating assigned to depressive disorder with generalized anxiety state to 30 percent, effective in October 2009.  Similarly, in a September 2010 decision, the RO increased the disability rating assigned to hypertension to 10 percent, effective in August 2007.  The Veteran continues to assert that higher disability ratings are warranted.  

In a November 2011 statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

The issues of entitlement to a disability rating greater than 0 percent from August 2007 to October 2009, and greater than 30 percent from October 2009 to the present, for depressive disorder with generalized anxiety state and entitlement to an initial compensable disability rating for tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran takes medication to control his blood pressure; none of the blood pressure readings taken during the appeal period reflect a diastolic pressure of 110 or more, or a systolic pressure of 200 or more. 


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that higher disability ratings are warranted for each of his disabilities and contends that they cause greater impairment than is reflected in the currently-assigned disability ratings.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims in a September 2009 letter, prior to the adjudication of the increased rating aspect of the claims.  

With regard to the VA examination which is of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate with regard to the issue decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability(ies) at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because the veteran has perfected an appeal as to the assignment of the initial ratings for his disabilities following the initial awards of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period. In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process. O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

The Veteran was initially diagnosed with hypertension in 1996, and began taking medication to control his hypertension during service.  He continues to require two separate medications for control of his hypertension.  In January 2008, his blood pressure was 128/90.  The report of an April 2008 VA primary care visit reflects that he watches his sodium intake.  In October 2008, his blood pressure was 122/82.  A January 2009 measurement was 123/92.  During an October 2009 VA examination, his blood pressure was measured as 110/88, 118/88, and 120/90.  Additionally, the examiner confirmed that the Veteran does not have hypertensive heart disease.  Other recent blood pressure measurements include 154/90 in Januarys 2010, 129/93 in April 2010, 106/72 and 119/85 in August 2010.  Overall, medical records reflect that the Veteran's hypertension is deemed to be well controlled on medication.  A January 2011 emergency room note reflects that the Veteran reported to the VA emergency department complaining of heartburn-type chest pain related to anger.  After evaluation, the diagnostic assessment was of chest pain associated with events that angered the Veteran.  He had no signs of a cardiac problem and he was pain free while in the Emergency room.  He was advised to follow-up with his primary care provider if he continued to have intermittent chest pain.  

Under the rating criteria for hypertension, 38 C.F.R. § 4.104, Diagnostic Code 7101, the veteran's currently- assigned 10 percent disability rating represents diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Assignment of a 20 percent requires diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more, while a 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

In applying the governing rating criteria to the facts shown in the claims file, the Board finds that the preponderance of the evidence is against the assignment of a disability rating greater than 10 percent for his service-connected hypertension.  The 10 percent rating is justified by the medical requirement that the veteran take medication to control his hypertension.  Otherwise, his blood pressure readings do not support the assignment of a higher disability rating, as none of the readings taken during the appeal period reflect a diastolic pressure reading of 110 or more, or a systolic pressure reading of 200 or more.  He does not have hypertensive heart disease.  The benefit sought must therefore be denied. 

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.


ORDER

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran's service treatment records reflect the initial diagnosis of tension headaches in service.  The Veteran reports that his headaches continue and the diagnosis of tension headaches was confirmed upon VA examination in October 2009.  Service connection was granted on this basis, and a noncompensable disability rating was assigned.  

The Veteran contends that he has headaches almost every morning when he wakes up that are associated with sinusitis.  In this regard, the RO provided him with notification in May 2009 to the effect that service connection is not in effect for sinusitis, and invited him to submit a claim for sinusitis.  He has not done so, although he continues to refer to sinusitis in relation to his headaches.  We also note that his VA medical records do not reflect a diagnosis of chronic sinusitis.  

The Veteran also contends that his tension headaches frequently require him to lie down in a dark, quiet room; and that he has missed time from work because of his headaches, creating a financial hardship.  Review of the medical evidence of record does not confirm these assertions, however as neither the VA treatment records nor the report of the VA examination conducted in October 2009 contain mention of headaches requiring him to lie down or to miss work.  

The Veteran is hereby notified that he may submit evidence from his workplace, such as leave and attendance records, to document his claim that he has missed work due to headaches.  

With regard to the Veteran's claims that he has a headache related to tension and sinusitis every morning, the Board observes that the Veteran has been diagnosed with sleep apnea, for which he is treated with a CPAP machine.  Service connection for sleep apnea has been granted effective in August 2008.  Given his complaints of morning headaches, and the newly-diagnosed sleep apnea, the Board determines that further information as to the nature of the Veteran's headaches is warranted, so that he may be appropriately rated for his service-connected impairment.  

With regard to the Veteran's depressive disorder, the report of the 2009 VA examination indicates that he was not seeking treatment for his mental health concerns.  The report also reflects the examiner's recommendation that he should seek treatment.  It is unclear given the evidence currently of record, however, it appears that the January 2011 episode where he went to the emergency room with anger-triggered concerns may have motivated him to seek mental health treatment.  The record contains several "employee health" notes dated in 2011 which were not printed for the file, apparently due to employee privacy concerns.  If these employee health notes represent mental health care, then the Veteran's seeking such treatment would constitute a significant factor in his overall mental health.  Such records would be highly relevant to his claim for an increased disability rating and should be obtained for review.  Furthermore, this significant change in his mental health status warrants another VA examination to ascertain his current status and to provide adjudicators with further information upon which to base his disability rating.

In an August 2010 statement, the Veteran indicated that all his medical care is provided by the VA health care system.  Nevertheless, the file contains records showing that post-retirement, the Veteran continues to receive medical care from Navy facilities under the auspices of TriCare.  Therefore, upon remand, the Veteran's Navy medical records and VA medical records should be updated for the claims file.  With regard to the Veteran's VA medical records, apparently because he is a VA employee, many of his mental health treatment records have not been added to the file.  Upon remand, these records should be obtained for review, while taking appropriate protections as to the privacy of his medical records, so that adjudicators may be fully informed as to the impairment resulting from his service-connected depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran by the Puget Sound VA Healthcare system, to include all facilities within that system, subsequent to January 2011 for inclusion in the file.  Additionally, the RO should ensure that any employee health addenda which may be subject to additional privacy considerations should be made available to adjudicators for review without compromising the Veteran's privacy as a VA employee.

2.  The RO should obtain all records of medical care provided to the Veteran by military facilities since December 2010 for inclusion in the Veteran's claims file.

3.  The veteran should be afforded a VA examination by a physician with appropriate expertise to evaluate the nature, etiology, and current functional impairment related to the Veteran's headaches.  The claims folder, including all records received in connection with the requests above, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The examiner is requested to discuss the Veteran's multiple headache-related complaints, to include a discussion of any headaches which may be related to his sleep apnea.  In particular, the examiner should specify the frequency of the headaches and indicate whether they are completely prostrating.  Complete information regarding the functional impairment and impact upon his daily activities related to his headaches should be provided.  The complete rationale for all opinions expressed should be fully explained.

4.  The veteran should be afforded a VA psychiatric examination to identify the current impairment related to his service-connected depressive disorder with generalized anxiety state.  The claims folder, including all records received in connection with the requests above, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The examiner is requested to discuss the Veteran's functional impairment related to his depressive disorder with generalized anxiety state and to assign a Global Assessment of Functioning Score in accordance with the guidelines set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  The examiner is also requested to comment upon the significance of the Veteran's January 2011 emergency room visit related to anger issues.  The complete rationale for all opinions expressed should be fully explained.

5.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


